Case 3:13-cv-01120-JPG Document 141 Filed 07/23/20 Page 1 of 2 Page ID #1412




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 THOMAS KARMATZIS,

         Plaintiff,

                 v.                                         Case No. 13-cv-1120-JPG

 DR. SHAH and A. RECTOR,

         Defendants.

                                MEMORANDUM AND ORDER

       This matter comes before the Court on plaintiff Thomas Karmatzis’s motion for free

copies of various documents from his long-terminated case: a defendant’s affidavit, summary

judgment orders, and other documents that are not specifically identified (Doc. 140).

       Litigants have no constitutional right to a complimentary copy of any document in their

court files. See United States v. Groce, 838 F. Supp. 411, 413, 414 (E.D. Wis. 1993). Before

providing copies free of charge, a district court may require the requestor to show: (1) that he has

exhausted all other means of access to his files (i.e., through his trial and appellate counsel), (2)

that he is financially unable to secure access to his court files (i.e., through a showing similar to

that required in 28 U.S.C. § 1915(a)(2) which includes a certified copy of the prisoner’s trust

account for the previous six-month period prior to filing), and (3) that the documents requested

are necessary for some specific non-frivolous court action. See United States v. Wilkinson, 618

F.2d 1215, 1218-19 (7th Cir. 1980); Rush v. United States, 559 F.2d 455, 459 (7th Cir. 1977);

Groce, 838 F. Supp. at 413-14. These minimal requirements do not impose any substantial

burden to financially unable prisoners who desire their records be sent to them at government

expense.

       Karmatzis has not made any showing of indigence or that he is financially unable to pay
Case 3:13-cv-01120-JPG Document 141 Filed 07/23/20 Page 2 of 2 Page ID #1413




the regular charge of $ 0.50 per page that the Clerk’s Office charges for copies. Nor has he

shown that the documents requested are necessary for a specific non-frivolous court action.

However, in case he wants to buy certain documents from this case from the Clerk’s Office, the

Court DIRECTS the Clerk of Court to send Karmatzis the docket sheet in this case. Karmatzis

should identify by docket number any document he seeks to purchase from the Clerk’s Office,

which can then inform him of the copy cost for that document.

       The Court DENIES Karmatzis’s motion for free copies (Doc. 140).

IT IS SO ORDERED.
DATED: July 23, 2020

                                            s/ J. Phil Gilbert
                                            J. PHIL GILBERT
                                            DISTRICT JUDGE




                                                2
